Citation Nr: 1038239	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral eye 
condition.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress disorder.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990 
and from January 1991 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue concerning service connection for a psychiatric 
disorder is addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  On February 3, 2010, prior to the promulgation of a decision 
in the appeal, the Veteran testified at a hearing before the 
Board that he wished to withdraw the appeals concerning 
entitlement to service connection for residuals of a head injury 
and for a bilateral eye condition.  

2.  The evidence shows that the Veteran's hypertension began many 
years after his separation from service, did not result from 
disease or injury incurred in or aggravated by active military 
service, and is not due to or aggravated by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
whether new and material evidence has been presented to reopen a 
claim for service connection for a bilateral eye condition have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for residuals of a head injury 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

3.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's January 2006 and August 2007 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 473.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No 
medical examination or opinion has been obtained because the 
criteria for such examination as set forth at 38 C.F.R. 
§ 3.159(c)(4) have not been met: The evidence does not show that 
the veteran suffered an event, injury or disease in service, or 
that his hypertension was manifest during an applicable 
presumptive period to qualify for that presumption; nor does the 
evidence show that the claimed hypertension may be associated 
with an established event, injury, or disease in service or with 
another service-connected disability.  Finally, there is no sign 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Residuals of a head injury and a bilateral eye condition

By a May 2006 rating decision, the issue of entitlement to 
service connection for residuals of a head injury was denied.  
That decision also determined that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection for a bilateral eye condition.  
The Veteran's substantive appeal as to those issues was received 
in December 2007.  However, in a February 2010 written statement, 
the Veteran's representative stated that the Veteran wished to 
withdraw his appeal as to the issues of entitlement to service 
connection for residuals of a head injury and for a bilateral eye 
condition.  The Veteran affirmed his wish at a February 2010 
Board hearing.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  

With regard to these issues, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished to 
withdraw his appeal.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard to 
these issues.  As such, the Board finds that the Veteran has 
withdrawn his claim as to these issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as to the 
issue of entitlement to service connection for residuals of a 
head injury and whether new and material evidence has been 
presented to reopen a claim for service connection for a 
bilateral eye condition, and they are dismissed.  

Hypertension 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  In addition, service connection for certain chronic 
diseases, including hypertension, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303(d), 3.307, 3.309; Cosman v. Principi, 3 Vet. App. 503, 505 
(1992); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists; and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that degree, 
over and above the degree of disability existing prior to the 
aggravation.  Id.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the United 
States Marine Corps from August 1984 to May 1990 and from January 
1991 to January 1996.  His report of separation listed his 
military occupational specialty as a bulk fuel specialist.  The 
Veteran has contended that his hypertension was diagnosed in 
1995.  

The Veteran's service records, including the report of his 
separation examination in November 1995, do not reflect a 
diagnosis of or treatment for hypertension.  His blood pressure 
at the time of his separation examination was recorded as 110/70.  

VA and private treatment records dated from 1996 through 2005 
also do not note a diagnosis of or treatment for hypertension.  
The report of a VA cardiology evaluation in May 2006 for 
increasing shortness of breath and chest pressure over the 
previous two months indicates that the Veteran then had 
uncontrolled hypertension.  It was noted that he was taking 
antihypertensive medication.  

Although the Veteran testified at a Board hearing in February 
2010 that a VA physician had told him that his hypertension was 
caused by his service-connected thrombocytopenia, the VA clinic 
records do not indicate that any examiner has attributed his 
hypertension to his thrombocytopenia or to any other service-
connected disability.  Nor do they show that such an etiology has 
been considered.  Moreover, there is no evidence that the 
service-connected thrombocytopenia or any other service-connected 
disability aggravated the hypertension.  

To extent that the Veteran contends that his hypertension was 
caused by service-connected thrombocytopenia, the Board finds 
that these statements as to medical causation are not competent 
evidence to establish service connection for hypertension.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
notes that in certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  38 C.F.R. § 
3.303(b).  Lay statements are competent evidence regarding 
symptoms capable of observation and may provide sufficient 
support for a claim of service connection.  Id.; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

A lay witness may testify as to his or her observations of the 
features or symptoms that a claimant exhibited.  Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993).  Thus, for example, this 
testimony is competent to prove that a claimant exhibited certain 
features or symptoms of an injury or illness during service, or 
that the claimant did not exhibit certain features or symptoms 
before service that are present after service, or that the 
claimant exhibited certain features or symptoms at a particular 
point in time following service.  Id.  It bears repeating that 
this type of testimony is competent only so long as it remains 
centered upon matters within the knowledge and personal 
observations of the witness.  Should the testimony stray from 
this basic principle and begin to address, for example, medical 
causation, that portion of the testimony addressing the issue of 
medical causation is not competent.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Unlike varicose veins or tinnitus, whether 
hypertension resulted from thrombocytopenia is not the type of 
condition "for which lay evidence is competent evidence."  See 
Barr, 21 Vet. App. at 307; see also Charles v. Principi, 16 Vet. 
App. 370, 373 (2002).  Accordingly, the Board finds as a matter 
of fact that the relationship between the Veteran's 
thrombocytopenia and his hypertension does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge.  The evidence of record 
does not demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide a competent etiological 
opinion that his cholecystectomy was the result of an injury over 
five decades ago.  Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board finds that the Veteran's statements as to medical 
causation are not competent evidence to establish service 
connection for hypertension.  Id.  

Therefore, because the evidence does not show that the Veteran's 
hypertension was first manifest to a compensable degree within 
one year following his separation from service, service 
connection for hypertension cannot be presumed.  Also, because 
the evidence does not show that the hypertension resulted from 
disease or injury incurred in or aggravated by active military 
service, service connection is not established on the basis of 
direct service incurrence.  Finally, because the evidence does 
not show that the Veteran's hypertension is proximately due to or 
the result of a service-connected disability or that a service-
connected disability aggravated his hypertension, service 
connection is not established on a secondary basis.  

Thus, the preponderance of the evidence shows that the Veteran 
does not currently have hypertension related to his military 
service or to a service-connected disability, and therefore, 
service connection for hypertension is not warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the issue concerning whether new and material 
evidence has been presented to reopen a claim for service 
connection for a bilateral eye condition is dismissed.

The claim of entitlement to service connection for residuals of a 
head injury is dismissed.

Service connection for hypertension is denied.  


REMAND

The Veteran's claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), was 
denied initially because the evidence did not reflect a diagnosis 
of PTSD and, later, because he had not presented evidence of a 
verified stressor.  However, VA treatment records show that PTSD 
has been diagnosed.  Further, in a statement received in March 
2007 and in testimony he presented at a Board hearing in February 
2010, the Veteran has described a stressful event that occurred 
during his service in the Gulf War in February 1991.  

Finally, effective July 13, 2010, VA revised its regulations 
regarding service connection for PTSD.  The revised regulation, 
38 C.F.R. § 3.304(f), includes the following new paragraph:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Because the revision became effective after the Veteran's file 
was transferred to the Board, the RO has not yet had an 
opportunity to consider his claim in light of the revised 
regulation.  Therefore, it would be prejudicial to the Veteran 
for the Board to do so in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the Veteran's 
service personnel records for the period of 
service from January 1991 to January 1996 
and associate them with the claims file.  
If, after making reasonable efforts to 
obtain the Veteran's service personnel 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Regardless of whether the additional 
evidence is obtained, the RO must 
thoroughly review the claims file and 
prepare a summary of the claimed stressors 
identified by the Veteran.  The RO must 
send this summary and the information of 
record regarding the Veteran's service, 
including copies of any records relevant to 
the psychiatric disorder claim, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), and must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
inservice stressors.  If JSRRC is unable to 
provide the specific information requested, 
they must be asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from JSRRC 
must be associated with the claims file.  
The RO must ask JSRRC to discuss in its 
response what the records show with regard 
to the stressors identified by the Veteran.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the Veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the Veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the Veteran "engaged in combat with 
the enemy," the RO must consider all 
credible supporting evidence developed to 
show that the Veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.  Moreover, 
if a stressor claimed by the Veteran is 
related to the fear of hostile military or 
terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] 
and that the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence 
to the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.  

4.  Thereafter, the Veteran must be 
afforded a VA psychiatric examination to 
ascertain the nature, severity, and 
etiology of any psychiatric disorder, to 
include PTSD, found.  The RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examiner must be 
provided with the entire claims file for 
review in conjunction with the examination.  
All necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each stressor found to be 
established by the record is sufficient to 
produce PTSD; and (2) whether there is a 
link between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  The examiner must also provide 
an opinion as to whether any other 
diagnosed psychiatric disorder was caused 
or aggravated by the Veteran's active duty 
service, to include any of the verified 
stressors.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

6.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.  

7.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated, 
including with consideration of the revised 
regulation.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


